Title: To James Madison from Edward Coles, 6 November 1815
From: Coles, Edward
To: Madison, James


                    
                        
                            My dear Sir
                        
                        
                            St Louis, Missouri,
                            Nov. 6. 1815
                        
                    
                    Believing from all I can learn here that it may, in the course of the winter, become useful to you, and beneficial to the Country, that you should be made acquainted, or at least have recalled to your recollection, the following facts, I will give them to you without further apology.
                    There is situated on the North side of the Missouri river, near 200 miles above its mouth, a tract of Country remarkable for uniting in the highest degree fertility of soil with an abundance of delightful water and the most healthful atmosphere. In addition to this there is a very extraordinary number of salt springs, venting water of unusual strength, in the midst of an abundance of fine timber. The whole of this tract, which is said to extend 60 or 70 miles in length on the river and from 30 to 40 in breadth, lies beyond the limits as defined in the most recent Treaties with the neighbouring Indians. There has been an establishment for several years there called the Boon-Lick-Settlement, containing it is said now about 60 or 70 Families. They petitioned Gen: Howard repeatedly, while he was Governor, to extend the laws of the Territory to them, and to declare them within the pail of its jurisdiction. This he uniformly refused on the express ground, that they were living on Indian lands, where they had no right to be, and where the Indians had complained of their being. Yet notwithstanding this, and, as it seems to me, in the very face of the Treaty with the Sacs and Foxes in 1804, Govr. Clark issued last spring his Proclamation extending the limits of Indian boundary so as to include the Boon-Lick-Settlement within the limits and jurisdiction of this Territory. I have not had the pleasure of seeing Govr. Clark, as he left this for Kentucky previous to my arrival. I have

not therefore had an opportunity of learning from him any thing relative to this business. In consequence of this Proclamation a great number of persons are going up this fall with the immediate intention of Squatting themselves on the best parts of this fine body of land, and with the ultimate expectation of procuring the passage of a law to secure to them the right of pre-emption; and thus to obtain lands for two dollars, which, if sold as the law directs, would cost 4, 6 or perhaps even ten dollars the acre. For I am told by intelligent persons that the Country is so remarkably fine and desirable that it would bring unprecedented prices, if sold by Govt. in the usual way.
                    This mode of defrauding the Nation is not confined to any particular section of it, but has become so general as to demand, in my opinion, the immediate attention of the Govt., whose interference is required not less from what is due to its own consistency and character, than what is due to the fair and just revenue derivable from the sale of public lands. All the best tracts in that fine body of land on the Warbash, called Harrisons new purchase, is now fast settling by Squatters, before it is even Surveyed, who expect to share the usual favors, and to procure, under the privilege of pre-emption, the land for two dollars; whereas I was told, by persons on the spot, much of it would command, if offered in the ordinary way, from 4 to 8 $ per acre. I believe I may safely say there is scarcely a good tract of land, a good mill seat, or other local advantage, on any of the frontier on which I have been, that is not now held, or expected to be obtained, under the favor of the privilege of pre-emption. Thus all the advantages of a sale by auction are lost to the Nation, and persons who in the face of the law will squatt themselves on lands, to which they know they have no right, become rich, first by means of the neglect, and then by the false indulgence of the Govt. If it should now be thought hard to force these people off the public property after having permitted them quietly to settle on it, is it not high time the Govt. should enforce the law in this respect, and preserve the public revenue, by issuing a notice prohibiting all future trespasses in this way, and authorizing & requiring certain officers to carry it into rigid execution.
                    We have seen how the lubberly Squatters are benefitted by the lenity and liberality of the Govt., we will now see how the keen speculators fatten upon its most charitable and praiseworthy liberality. You recollect a law passed last winter for the relief of the unfortunate sufferers by the Earthquakes at New Madrid. This law granted to each person, whose lands were injured by the Earthquakes, the privilege of entering and locating a Section (or 640 acres) on any lands of the U.S. within the Territory. Before, or by the time, this law passed private information was received here of the nature of its provisions. The speculators went instantly to work, and procured these poor ignorant peoples claims for a mere song. Sections

have been known to be sold for a few yards of calico; and the whole of their claims are now in the hands of speculators, most of which having been obtained for a few cents only per acre. Thus all the advantages resulting from this law, which were intended by its authors, for the poor and unfortunate sufferers at New Madrid, are now in the hands of speculators, who are determined it seems to make the most of their claims by locating them on that invaluable tract of Country called the Boon-Lick-Settlement, which they contend, under Govr. Clarks Proclamation, they have a right to do. If this should be allowed, all that fine Country will in a few years be held by squatters and speculators, neither of whom will have given to the Govt. any thing like its fair and just value. It is said these speculators intend petitioning the Govt. to repeal or relax some of the provisions of this extraordinary law, which has been so very badly adapted to its object. Mr. Easton, the Delegate, and who I presume was its author, I am sorry to say is said to be largely concerned in the speculations growing out of it. I wish however that nothing I say to you may be allowed to reach the ears of those who might probably take offence at it—I wish of all things not to make enemies.
                    I refer you to Payne, to whom I have written enclosed, for every information relative to myself. Hoping you will excuse the trouble I have given you in perusing so long a letter I am with the most unfeigned regard yours most affectionately
                    
                        
                            Edward Coles
                        
                    
                